         Case 1:19-mj-00074-DAR Document 1-1 Filed 04/01/19 Page 1 of 1



                                    STATEMENT OF FACTS

        On March 30, 2019, at approximately 11:20 p.m., officers from the Metropolitan Police
Department (MPD) 6th District received information regarding a person with a gun in the area of
2570 Naylor Road, SE, Washington, D.C. The location is a private apartment complex. Two
special police officers (SPOs) assigned to the complex received information from an unidentified
private citizen in the area who stated to the SPOs that a person in a blue denim jacket was in
possession of a gun. The SPOs relayed this information to the MPD officers.

        MPD Sergeant Todd Korson responded to the area and located the defendant later
identified as Derek Price wearing a blue denim jacket. Defendant Price was seated alone in the
driver’s seat of a 2002 Toyota 4-Runner vehicle with Virginia tags USY517 that was parked in the
parking lot in front of 2564 Naylor Road, SE, Washington, D.C., which is part of the same
apartment complex. Sergeant Korson approached the defendant and asked if he had a gun.
Defendant Price initially responded no, then said he wasn’t going to lie and admitted to having a
gun. Sergeant Korson escorted the defendant out of the vehicle. After the defendant stepped out
of the vehicle, officers saw a revolver lying on the driver’s seat where he had just been sitting. The
firearm was recovered and determined to be a silver in color Smith & Wesson CTG .38 caliber
revolver bearing serial number 42369. It was loaded with 4 rounds of .38 caliber ammunition in
the cylinder. The defendant stated that the 2002 Toyota 4-Runner vehicle with Virginia tags
USY517 was his and he was the only person seen inside the vehicle prior to the firearm being
recovered.

        To the best of the undersigned officer’s knowledge, defendant Derek Price has previously
been convicted of a crime punishable by imprisonment for a term exceeding one year. A criminal
history check of the defendant through the National Crime Information Center confirmed that the
defendant has a prior felony conviction in the Superior Court for District of Columbia, Criminal
Case No. 2000-FEL-000583. Before filing this complaint, the officer reviewed at least one
computer print-out of the defendant’s criminal history and it showed that the defendant had been
convicted of such crime. There are no firearms manufacturers in the District of Columbia.


                                               _____________________________________
                                               OFFICER DAN PATRICK LEANO
                                               METROPOLITAN POLICE DEPARTMENT



SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF APRIL, 2019.



                                                      ___________________________________
                                                      DEBORAH A. ROBINSON
                                                      U.S. MAGISTRATE JUDGE
